Title: To George Washington from the Board of War, 14 November 1776
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] November 14th 1776.

The Congress having received Information that a considerable part of the Enemy’s Fleet had sailed from Sandy Hook to the Southward, & judging that immediate Steps were necessary to be taken for the preservation and Defence of this City, were pleased to vest us with all their powers to effect this important Business—As Genl Mifflin has a considerable Influence in this place, the Board judge it for the Interest of the Service that he be immediably order’d to this City, where his Exertions we doubt not will turn out to the Advantage of our Cause. Your Excellency will therefore be pleased to give him Directions upon the Subject as soon as possible; provided you shall be of Opinion that he cannot be more usefully employ’d in any other place, which we beg Leave to submit to you: If the Enemy should bend their Way to this

part of the Continent we doubt not that your Excellency will yield us every possible Assistance. With every Sentiment of Esteem we have the Honour to be your Excellen[c]y’s most obedt & very humble Svts

Benja. Harrison
James Wilson
E. Rutledge
Francis Lightfoot Lee

